NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KAREN FUJITA,                                   No. 17-70050

                Petitioner-Appellant,           Tax Ct. No. 10100-15L

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Karen Fujita appeals pro se from the Tax Court’s summary judgment

sustaining the Commissioner of Internal Revenue’s collection action for the 2003

and 2009 tax years. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We

review de novo. Sollberger v. Comm’r, 691 F.3d 1119, 1123 (9th Cir. 2012). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

       The Tax Court properly granted summary judgment because the settlement

officer did not abuse his discretion in sustaining the proposed collection action for

tax years 2003 and 2009. See 26 U.S.C. § 6330(c)(3) (setting forth matters an

appeals officer must consider in making a determination to sustain a proposed

collection action); 26 U.S.C. § 6330(c)(2)(B) (a taxpayer may challenge the

underlying tax liability only “if the person did not receive any statutory notice of

deficiency . . . or did not otherwise have an opportunity to dispute such tax

liability”).

       In light of our disposition, we do not consider Fujita’s contentions

challenging the validity of the underlying tax assessments.

       We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       We reject as meritless Fujita’s contentions concerning sanctions and

violations of due process.

       Fujita’s request for judicial notice (Docket Entry No. 12) is denied.

       AFFIRMED.




                                          2                                     17-70050